OFFICE   OF THE    ATTORNEY     GENERAL    OF TEXAS

                                  AUSTIN




Banorablo 6. F. Hlokerson
County Auditor
E!ontgomeryCounty
Conroe, '=0X80




             Tour reqwet ror                         n reoeiredbl   owe-
runy     conaldered by this da                       uots froulyour ra-
quest    as rouow8: _

        reed by me, an
        to dfsagree wl
        th8t the diSr                                the di8trfot
        OOUTt8 Of th

                                             opinion it wtm not
                                            u88 set up to fur-
                                           rry on the work.
                                    thi8 VieUpOint, uh8t WOUid
                             r the legality of supplying thle


                             srred to in your   letter.
                             ion la oorreot.    A oopy of this opfn-
&bnorsble   A. F,   ~OkOC80~,   P8m   2




          It is therefore our opinion that the Commia8loner8*
Court ha8 no ruthorlty to expend County funds for SUpp11CrS
and stationery for a Qiatrlot oourt raportw.

                                          Ve.ritruly   your8




  ,!